Citation Nr: 1045314	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), chronic undifferentiated schizophrenia, alcohol 
addiction, sociopathic personality disturbance and chronic brain 
syndrome associated with alcohol intoxication (hereinafter 
"psychiatric disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the RO.  

The claim was previously before the Board in April 2010, wherein 
the Board determined that new and material had been submitted to 
reopen the claim; however, the de novo claim for a psychiatric 
disorder was remanded to the RO for further development and 
adjudication.  The matter has been returned to the Board and is 
ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran is shown to have manifested evidence of mental 
deficiency and findings most consistent with an inadequate or 
dependent personality disorder while on active duty.    

3.  As the in-service stressors as claimed by the Veteran are 
shown to clearly inconsistent with the actual circumstances of 
his service, a competent diagnosis of PTSD cannot be sustained; 
nor are his lay assertions found to be credible for the purpose 
of establishing a continuity of psychotic symptomatology since 
service or identifying potentially verifiable stressors to 
support a diagnosis of PTSD. 

4.  The Veteran is not shown to have manifested an innocently 
acquired psychiatric disorder, including a psychosis in service 
or for years thereafter; .  

5.  The currently demonstrated psychotic disorder is not shown to 
have had its clinical onset until many years after service.    

6.  No currently diagnosed innocently acquired psychiatric 
disorders, including schizophrenia, paranoid type or chronic 
brain syndrome, is shown to be causally linked to a specific 
prodromal sign or other manifestation exhibited during the 
Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's innocently acquired psychiatric disability is not 
due to disease or injury that was incurred in or aggravated by 
active service; nor may a psychosis or organic brain syndrome be 
presumed to have been incurred therein; nor is mental deficiency 
or a personality disorder a disease or injury within the meaning 
of applicable legislation.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

The original posture of the Veteran's claim was as a petition to 
reopen, which was granted by the Board in April 2010.  However, 
prior to the August 2007 rating decision on appeal, a VCAA letter 
was issued to the Veteran in May 2007, which included information 
on granting the underlying claim of service connection.   

This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  

The May 2007 letter also included notice of  the type of evidence 
necessary to establish a disability rating and effective date for 
the pertinent disability under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records and some of the service 
personnel records, post-service VA and private medical treatment 
records, lay statements, reports of VA examination, and records 
from the Social Security Administration (SSA).  The Veteran has 
not identified any other evidence which may be available that has 
yet to be been obtained.  

The Board notes that the Veteran's complete service personnel 
records are not on file and were apparently destroyed in a fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  

The Veteran was notified of the unavailability of these records 
and asked to submit any records in his possession.  Any further 
efforts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; 
Dingess, supra.  

Moreover, in connection with this appeal, the Veteran has been 
afforded a VA examination in order to ascertain the nature and 
likely etiology of the claimed psychiatric disorder.  Given the 
findings recorded at that time, the Board finds that no basis for 
further development or examination in presented.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


Analysis

At the outset, the Board notes that the Veteran's complete 
service personnel records are not on file and were apparently 
destroyed in the fire at the NPRC in St. Louis, Missouri, in 
1973.  

The Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

The Veteran seeks service connection for a psychiatric disorder, 
to include PTSD.  He asserts that his psychiatric disorder is the 
result of incidents that occurred in Korea, to include coming 
under fire while serving for 18 months with the 253rd
Engineer Construction Battalion and being wounded and held in a 
prisoner of war (POW) camp where he was tortured.

The Veteran elaborated as to the events that led to his POW 
status.  Specifically, he reported being on a secret mission with 
two others, including a female photographer and being captured 
when she was taking pictures.  He then indicated they were 
marched into a POW camp and tortured with rats in their cells.   
He stated that, after two months, he escaped on August 13, 1953, 
and attempted to return to his unit when he ran into direct fire.

The Veteran additionally asserted at one time that, while on 
Kogino Island in Korea, transporting civilians away from enemy 
fire, he was struck in the left forehead and was shot in his 
right ankle and suffered a fracture and an injury to his Achilles 
tendon.

Turning first to the aspect of the claim involving PTSD.  In 
order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms and 
an in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy," as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  

If VA determines that the veteran engaged in combat with the 
enemy and an alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further development 
or corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat with 
the enemy but the alleged stressor is not combat-related, the 
veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

Thus, the Board must first consider the initial requirement, the 
presence of a stressor.  In reaching this determination, the 
Board must determine if the Veteran served in combat.  Such a 
requirement may be met either by the award of a combat citation, 
or by other supportive evidence.  Zarycki, supra.  

The Veteran's service personnel records, including his DD Form 
214, confirm that he served in Korea during the Korean Conflict 
from September 1952 to June 1953, and was a company jeep driver.

The Veteran was awarded the following medals and campaign ribbons 
for his service: the Korean Service Medal with Two Bronze Stars, 
the United Nations Service Medal, and the National Defense 
Service Medal.  

While the Veteran claims that he was awarded two Purple Hearts 
for injuries sustained to his foot and forehead, the record does 
not support this lay statements, to include certain service 
treatment records that are of record.  

A September 1952 service treatment record shows findings of a 
fractured right heel, but no indication that it was caused by a 
gunshot wound.  A January 1953 entry shows treatment for a 
laceration over the left eye; however, the treatment provider 
indicated that the Veteran was injured while fooling around with 
friends and hitting  his head on a foot locker.  

Ultimately, the Veteran was not awarded any medal or decoration 
that clearly indicates combat status and evidence of 
participation in a campaign does not, in itself, establish that a 
veteran engaged in combat because those terms ordinarily may 
encompass both combat and non- combat activities. VAOPGCPREC 12-
99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).

Thus, his bare assertion of an in-service stressor is not 
sufficient to establish that it occurred; rather, his stressor 
must be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 142.

In the instant case, numerous attempts have been made to confirm 
the Veteran's alleged stressor incidents, including several 
requests to the National Personnel Records Center (NPRC).  In 
January 1997, the NPRC indicated they were unable to verify the 
Veteran's claimed POW status.  Additional attempts to verify the 
Veteran's alleged POW status also resulted in a negative response 
in May 2007.

Further, a March 2000 response from the Center for Research of 
Unit Records (CURR) indicated that the available casualty files 
and POW/ Missing in Action (MIA) reports did not list the 
Veteran.  The RO also requested verification of the claimed 
incidents through the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR). 

A response from that organization in January 2003 revealed that 
the Veteran was not listed on the casualty database or for 
POW/missing in action status.  The report also noted that records 
pertaining to two other units to which the Veteran was assigned 
during his overseas assignment showed that they had not been 
involved in combat action and that no soldiers were wounded or 
missing in action or in POW status.

As noted, establishing service connection for PTSD requires a 
diagnosis, credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence linking 
the two.  38 C.F.R. § 3.304(f); see Cohen, supra.  In this case, 
there is no evidence supporting the claimed stressor, and the 
diagnoses of PTSD in the record have no probative value.  

The Veteran has offered only his own assertions that he was a POW 
and shot at while transporting civilians in support of his claim.  
There are no third party statements or enlisted performance 
reports, for example, backing up his declarations.  

As to his claims of having been captured  and held as a POW for 
two months before his escape on August 13, 1953, these assertions 
are clearly inconsistent with the objective evidence of record 
which showed that he was treated for medical problems on several 
occasions in early August 1953, during the time that he claims to 
have been a POW.  

Further, the available personnel records include a request for 
Board action and a transcript of Special Court Martial 
proceedings in March 1954.  In the request for Board action in 
January 1954, his commanding officer reported that the Veteran 
had been a member of A Company, 43rd Engineer Construction 
Battalion since July 20, 1953.   

Prior to that, the Veteran had been a 5-ton dump truck driver, 
but was removed because of poor maintenance of his vehicle and 
reckless driving.   He was then assigned to a 10- ton roller, but 
removed because of poor vehicle maintenance. 

The Veteran was noted to have been reassigned to general 
construction work, but his quality and quantity of work was very 
poor in that he did not accomplish any job unless he was closely 
watched.  Even then, he would disappear and go to the snack bar 
or the service club.  He was reassigned to the motor pool, but 
did not exhibit any degree of proficiency in any job assigned.  
His efficiency rating was unsatisfactory and his character rating 
poor.  

The records also showed that the Veteran was absent without leave 
(AWOL) for one day in December 1953 and was punished by summary 
court martial.  He was also AWOL from reveille in February 1954 
and punished by 14 days restriction to post.

The transcript of the 1954 Special Court Martial, included 
testimony from several of the Veteran's supervisors.  They 
described him as a sloppy, disrespectful soldier who did 
everything he could to avoid any type of work.  They further 
indicated that the Veteran could not be trusted to complete any 
task and feigned ignorance or simply walked away from whatever 
job he was assigned to, often winding up at the snack bar or 
service club.   

The Board finds it significant that some of those who testified 
indicated they had known the Veteran since as early as July 1953 
and had observed his conduct for several months.  

Ultimately, it was determined that the Veteran should be 
discharged from the service because of unfitness and given an 
undesirable discharge.  (Note: this was eventually upgraded to a 
general, under honorable conditions discharge, post-service.)

The cumulative weight of the evidence clearly contradicts the 
Veteran's claim that he was a POW for two months prior to his 
alleged escape in mid-August 1953.  There is nothing in the 
record to support his claim of having been selected for a 
"secret mission."   

Moreover, the Board finds that the Veteran's lay statements lack 
credibility for the purpose of establishing that any of claimed 
stressful events ever happened during his period of service in 
Korea.  

Moreover, as the objective evidence clearly contradicts his claim 
of having been a POW in the summer of 1953, his testimony on this 
matter is found to be less than credible.   

Likewise, his testimony that he was awarded two Purple Hearts for 
being shot in the forehead and ankle is without merit.  The 
service personnel records do not reflect any awards or citations 
for valor, nor do his service treatment records show any 
treatment consistent with a gunshot injury.    

Since the Veteran's only claimed stressors are totally 
inconsistent with official military records, any diagnosis based 
on those stressors would not be medically reliable and of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).

The existence of a valid service stressor is a factual question 
for VA adjudicators, based on an assessment of the credibility 
and probative weight of all the evidence. 

The Board is not bound to accept the Veteran's uncorroborated 
accounts of alleged stressors during service, nor is the Board 
required to accept the unsubstantiated opinions that alleged PTSD 
had its origins in service.  

This is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD. Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991).  
Similarly, the Veteran's lay testimony regarding his claimed 
stressors is insufficient, standing alone, to establish service 
connection.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Although the Veteran asserts that he has PTSD that is 
attributable to service, he, as a layperson, is not competent to 
offer an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).

As there is no medical evidence of a diagnosis of PTSD that can 
be based on any independently verifiable in-service stressor, the 
claim of service connection for PTSD must be denied.  

Turning next to the matter of service connection for an acquired 
psychiatric disorder other than PTSD, the Board first finds that 
an innocently acquired psychiatric disorder has not been shown by 
clear and unmistakable evidence to have existed prior to service.  
38 U.S.C.A. §§  1111; 1153; Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  Thus, the Board shall not undertake an 
analysis on this basis.  

The service treatment records contain a March 1952 enlistment 
examination report, which was negative for findings of any mental 
disorder.  A June 1952 evaluation by a psychologist includes an 
opinion by a social work technician that the Veteran might have a 
possible mental deficiency.  The entry further contained findings 
of passive-aggressive, anti-social personality.

In conjunction with the Special Court Martial, the Veteran 
underwent neuropsychiatric examination in February 1954.  It was 
determined that the Veteran was not insane, possessed sufficient 
mental capacity to know the difference between right and wrong, 
should be able to adhere to the right and refrain from the wrong, 
and was considered to be mentally responsible for his acts.  The 
Veteran was diagnosed with chronic, severe inadequate 
personality.  It was recommended that he be separated from 
service.

The separation examination in May 1954 contained no complaints, 
abnormalities or diagnosis referable to any psychiatric problems.

The mere fact that the Veteran was reported to have an inadequate 
personality in service, is not enough to establish that the 
Veteran sustained a chronic acquired psychiatric disability 
during his active duty service.  38 C.F.R. § 3.303(b).  

Post-service, the private medical records dated in June 1965 show 
the Veteran began having problems with alcohol addiction.  In 
June 1966, the Veteran was diagnosed with chronic brain syndrome 
associated with alcohol addiction.  They noted the Veteran had a 
sociopathic personality disturbance (alcohol addiction), but that 
he was without a psychosis.  

The Veteran was first diagnosed with chronic schizophrenia, 
paranoid type, by VA treatment providers in March 1970, some 
sixteen years after his discharge from active duty service.  The 
Veteran continued to be treated for alcohol addiction and 
psychiatric problems from 1970 to the present.   

Aside from PTSD, which has been previously determined not to be 
related to the Veteran's active service, the Veteran has been 
variously diagnosed with chronic undifferentiated schizophrenia, 
sociopathic personality disturbance and chronic brain syndrome 
associated with alcohol intoxication.

Based on the evidence delineated hereinabove, a chronic acquired 
psychiatric disorder, including a psychosis, was not shown during 
the Veteran's active service or the year following his discharge 
from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

To the extent that the Veteran may be asserting that he had 
continued or ongoing psychiatric problems since service, these 
statements are not found to be credible for the purpose of 
establishing a continuity of specific symptomatology following 
service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 
(1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As noted, there was a sixteen year absence of treatment for a 
psychiatric condition after the Veteran's discharge from service 
in 1954.  38 C.F.R. § 3.303(b); see Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, the nature of some of the 
identified psychiatric disorders calls into question the 
Veteran's current reliability as a historian for future 
examinations.  

Service connection can only be granted if there is some competent 
evidence linking the current psychiatric disorder to service.  
Here, there is no such competent evidence that establishes a 
relationship to an identified injury or other incident of 
service.  

Interestingly, in this record, a VA progress note in February 
1994 contained an opinion that the Veteran's complaints and 
possible psychosis might be related to his long years of alcohol 
dependence.  

Moreover, the Board finds the most probative results to be 
presented by the May 2010 VA examination.  After a thorough 
review of the entire record and lengthy explanation for the 
reasons supporting his conclusion, the VA examiner opined that 
there was no evidence of any of the Veteran's psychological 
conditions having been incurred in or aggravated by his military 
service.  

While the VA examiner reasonably speculated that the Veteran was 
in a "pre-psychotic prodromal state" when examined in 1954 
during service, he did not exhibit evidence of a psychotic 
disorder at the time of service.  

In addition, because the examiner could not differentiate any of 
the Veteran's symptoms from the chronic alcohol abuse in the 
years immediately after service, he noted that findings in 1994 
and 1995 first indicated that the Veteran was likely experiencing 
an acute psychotic reaction.  

The VA examiner added that the Veteran's anxiety and distress 
could reasonably be attributed to his own perceptual disturbances 
connected with his psychosis.  The Veteran has submitted no 
competent evidence linking this psychosis to any event or 
incident of active service.    

In sum, the evidence in its totality preponderates against the 
Veteran's claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Accordingly, on this record, the Board finds that the claim of 
service connection for an innocently acquired psychiatric 
disorder must be denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 D ans Affairs


